EXHIBIT 32.2 CERTIFICATION CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Sopuman, Inc. (the “Registrant”) hereby certifies, to such officer’s knowledge, that: the accompanying Annual Report on Form 10-K of the Registrant for the fiscal year ended August 31, 2012 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: October 28, 2013 By: /s/ Robert Bertrand Name: Robert Bertrand Title: President and Chief Financial Officer (Principal Financial Officer)
